internal_revenue_service number release date index numbers ------------------------- -------------------------------- ---------------------------- -------------------------- department of the treasury washington dc person to contact -------------- telephone number --------------------- refer reply to cc corp - plr-132991-03 date date -------------------- ------------------------------------ -------------------------------------------- legend distributing --------- -------------------------------------- --------------------------------------------------------------------- distributing --------------------------------------------------------------------------------- -------------------------------------------------------------------- distributing --------------------------------------------------------------------------------- --------------------------------------------------------------------- controlled ---------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- controlled ---------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- parent --------------------------- ------------------------------------------------------------------------- --------------------------------------------------------------------- parent ------------------------------------------------------------------------- --------------------------------------------------------------------- sub ------------------------------------------- ------------------------------------ -------------------- -------------------- ---------------------------------------------------- ------------------------------------ -------------------------------------------------- plr-132991-03 ------------------------------------------------------------------------- --------------------------------------------------------------------- sub ------------------------------------------------------------------------- --------------------------------------------------------------------- llc --------------------------------------------------------------------------------------------- --------------------------------------------------------------------- llc --------------------------------------------------------------------------------------------- --------------------------------------------------------------------- llc --------------------------------------------------------------------------------------------- --------------------------------------------------------------------- member --------------------------------------------------------------------- member ---------------------------------------------------------------------------- --------------------------------------------------------------------- business a business a1 ------- ----------------------------------------- ----------------------------------- -------------------------------------------- -------------------------------- ------------------------------ ----------------------------------------------------------------------- --------------- business a2 --------------- business advisor ---------------------------------------------------------- ------------------------------------------------------------------------ --------- ----------------------------------------------------------------------- ---------------------------------------------------------------------- ------------------------------------------------------------ ----------------------------------------- plr-132991-03 asset a asset b ------------------------------------------------------------------------ --------------------------------------------------------------------- - ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------ ----------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------------------------------- date date date date date date date a b c d e f g h --------------------------- ----------------- ----------------------- ----------------- --------------------- -------------- ----------------- ------------- -------- --------- ---- -------- -------- ------- -------- -------- ------ -------- ---- ---- ---- ----------- ---------------- ---------------- ------------- ------------ plr-132991-03 i j k l m n o p q r s dear --------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transaction the information submitted in that request and in later correspondence is summarized below submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based on facts and representations summary of facts publicly traded parent is the common parent of a consolidated_group the parent group that includes sub parent owns all of the outstanding common_stock of sub and a of sub 2’s outstanding preferred_stock the remaining preferred publicly traded parent is the common parent of a consolidated_group the llc is a limited_liability_company that is classified as a partnership for federal plr-132991-03 stock of sub is owned b by certain subsidiaries of sub and c by the public sub directly conducts business a parent group that includes sub member and member parent wholly owns sub member and member each of which is a corporation sub directly conducts business a income_tax purposes parent owns d member owns e and member owns f of the value of llc the voting interests in llc are owned g by parent h by member and i by member llc wholly owns distributing a holding_company that is the common parent of a consolidated_group the distributing group that includes distributing and distributing distributing wholly owns distributing and distributing wholly owns distributing distributing and distributing are indirectly engaged in business a while distributing is directly engaged in business a membership interest in each of llc and llc llc and llc are limited_liability companies distributing owns the sole controlled will be a corporation that will be newly formed by sub as part of the proposed transaction at all relevant times controlled will have outstanding only one class of stock immediately prior to distribution as defined below j of controlled 1's outstanding_stock will be owned by distributing and k will be owned by sub the proposed transaction at all relevant times controlled will have outstanding only one class of stock immediately prior to distribution j of controlled 2's outstanding_stock will be owned by distributing and k will be owned by sub controlled will be a corporation that will be newly formed by sub as part of parent and parent through llc and distributing acquired distributing on date the taxpayer has stated that this acquisition was made pursuant to a binding written merger agreement entered into on date that was amended subsequently and finalized on date on date a schedule 14d-1 was filed with the securities_and_exchange_commission sec with respect to parent joining with parent in the outstanding tender offer for distributing as a result of the binding agreements and the filing with the sec the taxpayer has stated that the acquisition of distributing by parent and parent through llc and distributing hereafter the grandfathered acquisition is not taken into account for purposes of sec_355 or f of the internal_revenue_code the code the grandfathered acquisition also occurred more than five years prior to the time the parties entered into an agreement to undertake the proposed transaction plr-132991-03 all of the above-described corporations and entities are domestic as indicated above distributing is engaged in business a in addition distributing had conducted business a1 and business a2 for approximately years prior to date on that date distributing transferred business a1 to llc and such business has thereafter been continuously conducted by sub pursuant to an operating_agreement similarly on date distributing transferred business a2 to llc and such business has thereafter been continuously conducted by sub pursuant to an operating_agreement before contribution contribution distribution and distribution all defined below distributing will augment its business a operations by reacquiring business a1 and business a2 in a tax-free manner business a1 and business a2 are similar to business a except that each consists of a different set of s and each operates on different systems business a business a1 and business a2 each has been actively conducted for each of the past years and financial information has been submitted which indicates that each of these businesses meets the requirements of sec_355 of the code distributing has outstanding two issues of publicly traded debentures one with an aggregate principal_amount of dollar_figurep bearing interest at l and maturing on date and the other with an aggregate principal_amount of dollar_figureq bearing interest at m and maturing on date collectively the old debentures despite being fierce competitors in business a parent and parent have jointly owned distributing since date since date parent and certain members of the parent group have been focused on and primarily interested in business a1 while parent and certain members of the parent group have been focused on and primarily interested in business a2 however parent and parent have been reluctant to fully exploit the business potential of business a1 and business a2 respectively because of the benefits that would inure to the other due to the current joint_ownership structure of distributing to overcome this reluctance and to resolve certain other systemic and managerial problems involving business a1 and business a2 that have arisen due to the current joint_ownership of distributing by parent and parent the parties have agreed to separate business a1 and business a2 so that the former is owned and operated directly by parent and or members of the parent group and the latter is owned and operated directly by parent and or members of the parent group such a separation of business a1 and business a2 is consistent with the advice rendered by business advisor to parent parent and distributing to accomplish this separation the parties have proposed the following steps be undertaken proposed transaction i sub will form controlled by contributing dollar_figurer to controlled plr-132991-03 ii sub will form controlled by contributing dollar_figurer to controlled iii distributing will contribute asset a and its membership interest in llc to controlled in return for j of controlled stock controlled securities and the assumption by controlled of certain liabilities contribution iv distributing will contribute asset b and its membership interest in llc to controlled in return for j of controlled stock controlled securities and the assumption by controlled of certain liabilities contribution contribution and contribution collectively the contributions and the controlled securities and the controlled securities collectively the new debentures v distributing will distribute its controlled stock to distributing distribution vi distributing will distribute its controlled stock to distributing distribution vii as part of distribution and distribution distributing will exchange the controlled securities received in contribution the controlled securities received in contribution and an amount of cash for the outstanding old debentures the debt exchange distributing will initiate the offer to the holders of the old debentures to exchange the old debentures for the new debentures and cash with the principal_amount of the new debentures issued by controlled being equal to d of the exchanged old debentures and the principal_amount of the new debentures issued by controlled being equal to n of the exchanged old debentures the new debentures will have aggregate principal amounts maturity dates and interest rates identical to those of the old debentures exchanged therefor viii distributing will distribute its controlled stock to distributing distribution ix distributing will distribute its controlled stock to distributing distribution x xi distributing will distribute its controlled and controlled stock to llc distribution and collectively with distribution distribution distribution and distribution the distributions llc will distribute its controlled stock to member and member in accordance with their respective equity interests in llc partnership_distribution simultaneous with partnership_distribution llc will distribute its controlled stock to parent partnership_distribution plr-132991-03 and collectively with partnership_distribution the partnership_distributions xii parent will transfer the controlled stock to sub the controlled drop-down and member and member will transfer their controlled stock to parent the member sec_1 and transfers parent will then contribute the controlled stock to sub the controlled drop-down and together with the controlled drop-down the drop-downs xiii llc will merge into controlled the controlled combination and llc will merge into controlled the controlled combination and collectively with the controlled combination the combinations xiv controlled will merge into sub the controlled sub merger and controlled will merge into sub the controlled sub merger and collectively with the controlled sub merger the mergers in connection with the proposed transaction distributing distributing distributing controlled and its subsidiaries and controlled and its subsidiaries will enter into a tax_allocation_agreement following the proposed transaction distributing will sublease certain o equipment to controlled and controlled representations contributions the taxpayers have made the following representations regarding the contributions a the total adjusted_basis and the fair_market_value of the assets transferred to each of controlled and controlled by distributing will in each instance equal or exceed the sum of the liabilities assumed as defined in sec_357 by controlled and controlled plus any liabilities to which the transferred assets are subject b the liabilities assumed as defined in sec_357 in contribution and contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred c the income_tax_liability for the taxable_year in which investment_credit_property if any including any building to which sec_47 applies is transferred in contribution will be adjusted pursuant to sec_50 or a or sec_47 as in effect plr-132991-03 before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property d the income_tax_liability for the taxable_year in which investment_credit_property if any including any building to which sec_47 applies is transferred in contribution will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distribution the taxpayers have made the following representations regarding distribution e any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities f no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing g no part of the consideration to be distributed by distributing in distribution will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing h the five years of financial information submitted on behalf of distributing and controlled is representative of these corporations’ present operations and with regard to each of these corporations there has been no substantial operational change since the date of the last financial statements submitted i immediately after distribution the fair_market_value of the gross assets of the trades and businesses of each of distributing and controlled relied on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value of not less than five percent of the total fair_market_value of the gross assets of such corporation j following distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its own employees k distribution is being carried out to help eliminate certain systemic management and other problems that have arisen or are exacerbated by the operation of business a1 and business a2 within the distributing group as well as to facilitate the combination of business a1 and business a2 with certain affiliates of plr-132991-03 parent and parent distribution is motivated in whole or substantial part by these corporate business purposes l except for distribution there is no plan or intention by the shareholder or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of controlled or distributing after distribution m there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 n there is no plan or intention to liquidate distributing or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after distribution except in the ordinary course of business in the controlled combination and in the controlled sub merger o immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have with respect to its controlled stock will be included in income immediately before distribution see sec_1_1502-19 p payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length q no parties to distribution are investment companies as defined in r for purposes of sec_355 immediately after distribution no person sec_368 and iv determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or s for purposes of sec_355 immediately after distribution no person plr-132991-03 or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly taking into account the special rules of sec_355 stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled for purposes of this representation the grandfathered acquisition is not taken into account t distribution is not part of a plan or series of related transactions within the distribution the taxpayers have made the following representations regarding distribution u any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities v no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing w no part of the consideration to be distributed by distributing in distribution will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing x the five years of financial information submitted on behalf of distributing and controlled is representative of these corporations’ present operations and with regard to each of these corporations there has been no substantial operational changes since the date of the last financial statements submitted y immediately after distribution the fair_market_value of the gross assets of the trades and businesses of each of distributing and controlled relied on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value of not less than five percent of the total fair_market_value of the gross assets of such corporation plr-132991-03 z following distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its own employees aa distribution is being carried out to help eliminate certain systemic management and other problems that have arisen or are exacerbated by the operation of business a1 and business a2 within the distributing group as well as to facilitate the combination of business a1 and business a2 with certain affiliates of parent and parent distribution is motivated in whole or substantial part by these corporate business purposes bb except for distribution there is no plan or intention by the shareholder or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of controlled or distributing after distribution cc there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 dd there is no plan or intention to liquidate distributing or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after distribution except in the ordinary course of business in the controlled combination and in the controlled sub merger ee immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have with respect to its controlled stock will be included in income immediately before distribution see sec_1_1502-19 ff payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length gg no parties to distribution are investment companies as defined in sec_368 and iv determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or hh for purposes of sec_355 immediately after distribution no person ii for purposes of sec_355 immediately after distribution no person plr-132991-03 or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly taking into account the special rules of sec_355 stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled for purposes of this representation the grandfathered acquisition is not taken into account jj distribution is not part of a plan or series of related transactions within the distribution the taxpayers have made the following representations regarding distribution kk any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities ll no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing mm the five years of financial information submitted on behalf of distributing and controlled is representative of these corporations’ present operations and with regard to each of these corporations there has been no substantial operational changes since the date of the last financial statements submitted nn immediately after distribution the fair_market_value of the gross assets of the trades and businesses of each of distributing by virtue of distributing and controlled relied on to satisfy the active_trade_or_business_requirement of sec_355 will plr-132991-03 have a fair_market_value of not less than five percent of the total fair_market_value of the gross assets of such corporation oo immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of stock and securities of distributing a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after distribution controlled will be directly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 pp following distribution distributing through distributing and controlled will each continue the active_conduct of its respective business independently and with its own employees qq distribution is being carried out to help eliminate certain systemic management and other problems that have arisen or are exacerbated by the operation of business a1 and business a2 within the distributing group as well as to facilitate the combination of business a1 and business a2 with certain affiliates of parent and parent distribution is motivated in whole or substantial part by these corporate business purposes rr except for distribution there is no plan or intention by the shareholder or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of controlled or distributing after distribution ss there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 tt there is no plan or intention to liquidate distributing or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after distribution except in the ordinary course of business in the controlled combination and in the controlled sub merger uu immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have with respect to its controlled stock will be included in income immediately before distribution see sec_1_1502-19 plr-132991-03 vv payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length ww no parties to distribution are investment companies as defined in xx for purposes of sec_355 immediately after distribution no person yy for purposes of sec_355 immediately after distribution no person sec_368 and iv determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly taking into account the special rules of sec_355 stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled for purposes of this representation the grandfathered acquisition is not taken into account zz distribution is not part of a plan or series of related transactions within the distribution the taxpayers have made the following representations regarding distribution aaa any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities bbb no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-132991-03 ccc the five years of financial information submitted on behalf of distributing and controlled is representative of these corporations’ present operations and with regard to each of these corporations there has been no substantial operational changes since the date of the last financial statements submitted ddd immediately after distribution the fair_market_value of the gross assets of the trades and businesses of each of distributing by virtue of distributing and controlled relied on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value of not less than five percent of the total fair_market_value of the gross assets of such corporation eee immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of stock and securities of distributing a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after distribution controlled will also be directly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 fff following distribution distributing through distributing and controlled will each continue the active_conduct of its respective business independently and with its own employees ggg distribution is being carried out to help eliminate certain systemic management and other problems that have arisen or are exacerbated by the operation of business a1 and business a2 within the distributing group as well as to facilitate the combination of business a1 and business a2 with certain affiliates of parent and parent distribution is motivated in whole or substantial part by these corporate business purposes hhh except for distribution there is no plan or intention by distributing or any security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of controlled or distributing after distribution iii there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 jjj there is no plan or intention to liquidate distributing or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after distribution except in the plr-132991-03 ordinary course of business in the controlled combination and in the controlled sub merger kkk immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have with respect to its controlled stock will be included in income immediately before distribution see sec_1_1502-19 lll payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length mmm no parties to distribution are investment companies as defined in ooo for purposes of sec_355 immediately after distribution no person nnn for purposes of sec_355 immediately after distribution no person sec_368 and iv determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution ppp distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly taking into account the special rules of sec_355 stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled for purposes of this representation the grandfathered acquisition is not taken into account plr-132991-03 distribution the taxpayers have made the following representations regarding distribution qqq any indebtedness owed by controlled or controlled to distributing after distribution will not constitute stock_or_securities rrr no part of the consideration to be distributed by distributing in distribution will be received by llc as a creditor employee or in any capacity other than that of a shareholder of distributing sss the five years of financial information submitted on behalf of distributing controlled and controlled is representative of these corporations present operations and with regard to each of these corporations there has been no substantial operational changes since the date of the last financial statements submitted ttt immediately after distribution the fair_market_value of the gross assets of the trades and businesses of distributing through its stock ownership in distributing which in turn owns distributing and controlled and controlled relied on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value of not less than five percent of the total fair_market_value of the gross assets of such corporation uuu immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of stock and securities of distributing a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after distribution controlled and controlled will also be directly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 vvv following distribution distributing through its controlled_subsidiaries and controlled and controlled will each continue the active_conduct of its respective business independently and with its own employees www distribution is being carried out to help eliminate certain systemic management and other problems that have arisen or are exacerbated by the operation of business a1 and business a2 within the distributing group as well as to facilitate the combination of business a1 and business a2 with certain affiliates of parent and parent distribution is motivated in whole or substantial part by these corporate business purposes plr-132991-03 xxx except for the partnership_distributions there is no plan or intention by llc or any security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either controlled controlled or distributing after distribution yyy there is no plan or intention by distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 zzz there is no plan or intention to liquidate distributing controlled or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after distribution except in the ordinary course of business in the combinations and in the mergers aaaa immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have with respect to its controlled and controlled stock will be included in income immediately before distribution see sec_1_1502-19 bbbb payments made in connection with any continuing transactions between distributing and controlled and between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length cccc no parties to distribution are investment companies as defined in dddd for purposes of sec_355 immediately after distribution no person sec_368 and iv determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled or controlled stock entitled to vote or or more of the total value of shares of all classes of controlled or controlled stock that was either i acquired by purchase as defined in sec_355 eeee for purposes of sec_355 immediately after distribution no person ffff distribution is not part of a plan or series of related transactions within plr-132991-03 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly taking into account the special rules of sec_355 stock possessing or more of the total combined voting power of all classes of stock of either distributing controlled or controlled or stock possessing or more of the total value of all classes of stock of distributing controlled or controlled for purposes of this representation the grandfathered acquisition is not taken into account other representations gggg at all times prior to the controlled combination llc will be a domestic limited_liability_company with a single owner and will not have made an election under sec_301_7701-3 to be classified as a corporation hhhh at all times prior to the controlled combination llc will be a domestic limited_liability_company with a single owner and will not have made an election under sec_301_7701-3 to be classified as a corporation iiii there is no net_precontribution_gain as defined in sec_737 with respect to any partner of llc this representation takes into account the amendment to sec_737 made by of the taxpayer_relief_act_of_1997 which extended from five to seven years the period during which net_precontribution_gain must be recognized but which does not apply to property contributed to a partnership on or before date jjjj as a result of the controlled sub merger the only change in the terms of the controlled securities will be the change in the obligor from controlled to sub kkkk as a result of the controlled sub merger the only change in the terms of the controlled securities will be the change in the obligor from controlled to sub rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the contributions and the distributions plr-132991-03 contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 sec_357 sec_1032 no gain_or_loss will be recognized by controlled on contribution the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in contribution will include the period distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled securities to holders of the old debentures in the debt exchange sec_361 no gain_or_loss will be recognized by distributing upon its distribution of controlled stock in distribution sec_361 no gain_or_loss will be recognized by distributing on its receipt of controlled stock in distribution sec_355 gain but not loss will be recognized by holders of old debentures who exchange such old debentures for new debentures and cash as part of distribution in an amount not in excess of the cash received in such exchange sec_355 and sec_356 any such gain will be treated as gain from the exchange of property sec_356 the basis of a new debenture received by a holder of an old debenture who exchanges such old debenture for a new debenture and cash as part of distribution will be the same as such holder’s basis in such old debenture decreased by the amount of cash received by such holder and increased by the amount of gain to such holder which is recognized on such exchange sec_358 the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock on which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 plr-132991-03 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 sec_357 sec_1032 no gain_or_loss will be recognized by controlled on contribution the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in contribution will include the period distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled securities to holders of the old debentures in the debt exchange sec_361 no gain_or_loss will be recognized by distributing upon its distribution of controlled stock in distribution sec_361 no gain_or_loss will be recognized by distributing on its receipt of controlled stock in distribution sec_355 gain but not loss will be recognized by holders of old debentures who exchange such old debentures for new debentures and cash as part of distribution in an amount not in excess of the cash received in such exchange sec_355 and sec_356 any such gain will be treated as gain from the exchange of property sec_356 the basis of a new debenture received by a holder of an old debenture who exchanges such old debenture for a new debenture and cash as part of distribution will be the same as such holder’s basis in such old debenture decreased by the amount of cash received by such holder and increased by the amount of gain to such holder which is recognized on such exchange sec_358 plr-132991-03 the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock on which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by distributing on distribution sec_355 no gain_or_loss will be recognized by distributing on its receipt of controlled stock in distribution sec_355 the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock on which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 sec_1_1502-33 no gain_or_loss will be recognized by distributing on distribution sec_355 no gain_or_loss will be recognized by distributing on its receipt of controlled stock in distribution sec_355 the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock on which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by distributing on distribution sec_355 no gain_or_loss will be recognized by llc on its receipt of controlled and controlled stock in distribution sec_355 plr-132991-03 the aggregate basis of the controlled controlled and distributing stock in the hands of llc immediately after distribution will equal the aggregate basis of the distributing stock held by llc immediately before distribution allocated in proportion to the fair_market_value of each of controlled controlled and distributing stock in accordance with sec_358 sec_358 b and c the holding_period of the controlled and controlled stock received by llc in distribution will include the holding_period of the distributing stock on which distribution will be made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled and between distributing and controlled in accordance with sec_312 sec_1 b and sec_1_1502-33 above we rule as follows regarding the partnership_distributions based solely on the information submitted and the representations set forth the distribution by llc of controlled stock to parent and of controlled stock to member and member will not result in recognition of gain_or_loss to parent member member or llc sec_731 and b the basis of parent 2's interest in llc will be reduced but not below zero by the adjusted_basis of the stock of controlled received by parent from llc sec_733 the basis of member 1's interest in llc will be reduced but not below zero by the adjusted_basis of the stock of controlled received by member from llc sec_733 the basis of member 2's interest in llc will be reduced but not below zero by the adjusted_basis of the stock of controlled received by member from llc sec_733 the basis of the controlled stock that will be distributed to parent in partnership_distribution will be equal to the lesser_of i llc 3’s basis in the controlled stock immediately before partnership_distribution and ii parent 2's basis in its interest in llc immediately before partnership_distribution sec_732 the basis of the controlled stock that will be distributed to member in partnership_distribution will be equal to the lesser_of i llc 3’s basis in the controlled stock immediately before partnership_distribution and ii member 1's basis in its interest in llc immediately before partnership_distribution sec_732 plr-132991-03 the basis of the controlled stock that will be distributed to member in partnership_distribution will be equal to the lesser_of i llc 3’s basis in the controlled stock immediately before partnership_distribution and ii member 2's basis in its interest in llc immediately before partnership_distribution sec_732 based solely on the information submitted and the representations set forth above we also rule as follows llc will be disregarded as an entity separate from its owner for federal_income_tax purposes sec_301_7701-3 llc will be disregarded as an entity separate from its owner for federal_income_tax purposes sec_301_7701-3 based solely on the information submitted and the representations set forth above and provided that the mergers will constitute transactions to which sec_381 applies and that sub and sub will constitute the acquiring corporations within the meaning of sec_381 we rule as follows the substitution of sub for controlled and the substitution of sub for controlled as obligors on the controlled securities and controlled securities respectively will be transactions within the meaning of sec_1_1001-3 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion concerning a the federal_income_tax consequences of the member sec_1 and transfers the drop downs and the mergers including whether sec_381 will apply to the mergers b the allocation of stock basis under sec_358 as a result of distribution distribution distribution and distribution and c the federal tax consequences of the tax_allocation_agreement procedural matters plr-132991-03 k provides that it may not be used or cited as precedent this ruling letter is directed only to the taxpayers who requested it section each taxpayer involved in the proposed transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely ____________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
